Citation Nr: 0434237	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to an increased evaluation in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran's claims for increased ratings for his 
service-connected post-traumatic stress disorder (PTSD) and 
bilateral hearing loss, respective assigning a 30 percent 
evaluation (increased from noncompensable) for PTSD and a 20 
percent evaluation (increased from noncompensable) for 
hearing loss.

At his hearing before the Board in September 2004, the 
veteran presented oral testimony indicating that he also 
desired to reopen his previously denied claim of entitlement 
to VA compensation for hypertension, claimed as aggravated by 
his service-connected hearing loss and PTSD.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board notes that a significant and pertinent change in 
the law had taken place which directly impacts the handling 
of this case; specifically, the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among 


other things, this law imposes a significant duty to assist 
the appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that throughout the course of 
this appeal, the veteran has never been provided the notice 
required by the VCAA with respect to the claims for an 
increased rating for PTSD and bilateral hearing loss.  This 
must be done.

Additionally, the veteran has specifically testified at his 
hearing before the Board in September 2004, that 
manifestations of his PTSD and hearing loss symptoms have 
become worse since the time of his most recent VA 
examinations of both disabilities in July 2002.  Therefore, 
to ensure that an accurate and contemporary assessment of the 
severity of his service-connected disabilities has been 
obtained, the veteran should be scheduled for a VA 
compensation examination.



Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issues of entitlement to 
an increased evaluation in excess of 30 
percent for PTSD, and entitlement to an 
increased evaluation in excess of 20 
percent for bilateral hearing loss.  The 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be provided with a 
VA psychiatric examination to evaluate 
the severity of his PTSD.  The examiner 
should review the veteran's claims folder 
in conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining the 
veteran, the examiner should present a 
Global Assessment of Functioning score, 
with an explanation of the score 
assigned.

The examiner's report should describe the 
following:  personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
should also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; 


degree of memory loss or impairment, if 
any; disturbances of motivation and mood, 
if any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The veteran should be scheduled for a 
VA audiological examination to assess his 
puretone hearing thresholds, in decibels, 
in the ranges of 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz, for each ear.  
The veteran should also be administered a 
Maryland CNC Word Recognition test for 
each ear.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
these examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
his last known address.  It 


should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO should readjudicate the 
veteran's claims for an increased 
evaluation greater than 30 percent for 
his service-connected PTSD and an 
increased evaluation greater than 20 
percent for his service-connected 
bilateral hearing loss.  If the maximum 
benefit for either claim on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


